As filed with the Securities and Exchange Commission on February 25, 2010 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 153x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 156 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Build America Bond Portfolio, Dividend Income Portfolio, Emerging Markets Local Income Portfolio, Floating Rate Portfolio, Global Macro Portfolio, Global Opportunities Portfolio, Government Obligations Portfolio, High Income Opportunities Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Large-Cap Core Research Portfolio, Multi-Sector Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax-Managed Small-Cap Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio have also executed this Registration Statement. ^ Eaton Vance Diversified Income Fund Class A Shares - EADDX Class B Shares - EBDDX Class C Shares - ECDDX Class I Shares - EIDDX A diversified fund seeking total return Prospectus Dated March 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this ^ Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 8 Investment Objective 2 Management and Organization 15 Fees and Expenses of the Fund 2 Valuing Shares 19 Portfolio Turnover 2 Purchasing Shares ^ 20 Principal Investment Strategies 2 Sales Charges ^ 23 Principal Risks 3 Redeeming Shares 25 Performance 5 Shareholder Account Features 26 Management 6 Additional Tax Information 27 Purchase and Sale of Fund Shares 7 Financial Highlights 29 Tax Information 7 ^ Appendix A - Portfolio Overview 31 Payments to Broker-DealersandOther Financial Intermediaries 7 ^ Appendix B - Participation in the TALF Program 35 This ^ Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 23 of this Prospectus and page ^ 40 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.00% 0.00% 0.00% 0.00% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Other Expenses (estimated for Class I) 0.22% 0.23% 0.23% 0.29% Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses 1.17% 1.93% 1.93% 0.99% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolios. ^ ( ^ 2) Reflects the Funds allocable share of the advisory fee and other expenses of the Portfolios in which it invests. Of this amount, advisory fees were 0.
